t c memo united_states tax_court jeffery allen robinson petitioner v commissioner of internal revenue respondent docket no filed date jeffery allen robinson pro_se john j boyle for respondent memorandum opinion couvillion special_trial_judge this case was heard pursuant to sec_7443a and rule sec_180 sec_181 and sec_182 respondent determined a deficiency of dollar_figure in petitioner's federal_income_tax for and the 10-percent additional tax on unless otherwise indicated section references are to the internal_revenue_code in effect for the year at issue all rule references are to the tax_court rules_of_practice and procedure early distributions from qualified_retirement_plans under sec_72 the issues for decision are whether petitioner failed to report wage income of dollar_figure in whether petitioner failed to report interest_income of dollar_figure in whether a lump-sum payment of dollar_figure received during by petitioner from a qualified_employee retirement_plan maintained by the greater columbus convention center the convention center is includable in gross_income in the year of distribution and whether petitioner is liable for the 10-percent additional tax on early distributions from qualified_retirement_plans under sec_72 the remaining adjustments in the notice_of_deficiency are computational and will be resolved by the court's holdings on the aforementioned issues some of the facts were stipulated and those facts with the annexed exhibits are so found and are incorporated herein by reference at the time the petition was filed petitioner's legal residence was columbus ohio during the year at issue petitioner was employed by the convention center as a crew foreman petitioner had been employed by the convention center for approximately years when respondent determined a reduction of dollar_figure in the earned_income_credit claimed by petitioner further respondent allowed petitioner an additional withholding credit of dollar_figure representing taxes withheld on the dollar_figure unreported wage income he left his position on date as a result of his termination of employment petitioner received a lump-sum_distribution of the retirement benefits being held on his behalf in the greater columbus convention center benefit plan petitioner was thereafter employed by the k-mart corp during on his federal_income_tax return petitioner reported taxable wage income from the convention center in the amount of dollar_figure in the notice_of_deficiency respondent determined that petitioner had unreported taxable wage income of dollar_figure unreported taxable interest_income of dollar_figure and unreported taxable lump-sum pension income of dollar_figure all based on information reported to respondent by the respective payers also in the notice_of_deficiency respondent determined that petitioner was liable for the 10-percent additional tax on an early distribution from a qualified_plan under sec_72 in the amount of dollar_figure the determinations of the commissioner in a notice_of_deficiency are presumed correct and the burden is on the taxpayer to prove that the determinations are in error rule a 290_us_111 sec_61 provides that gross_income includes all income from whatever source derived unless otherwise provided furthermore a taxpayer is required to maintain records sufficient to establish the amount of his or her income and deductions sec_6001 the first issue is whether petitioner failed to report wage income of dollar_figure from his employment with k-mart corp during the parties stipulated and petitioner acknowledged at trial that he received wages during from k-mart corp in the amount of dollar_figure which he failed to report on his income_tax return petitioner testified that he failed to report such wages because he used these wages to replace an automobile that was stolen from him during date sec_61 provides that compensation_for services must be included in income petitioner presented no authority to support his position that the unreported wage income constituted an offset to any theft_loss he sustained the court rejects petitioner's position that such income was offset by a theft_loss consequently the court holds that the dollar_figure wage income petitioner did not itemize deductions on his income_tax return that he filed as head_of_household claiming the standard_deduction of dollar_figure the court advised petitioner at trial that a theft_loss is allowable under sec_165 only as an itemized_deduction however based on petitioner's testimony it is unlikely that petitioner could have obtained any_tax benefit from a theft_loss because his basis in the automobile was dollar_figure and it is likely that the fair_market_value at the time of the theft would have been less than dollar_figure under sec_165 and any loss by an individual from a casualty or theft shall be allowed only to the extent the amount of the loss from each casualty or theft exceeds dollar_figure and only to the extent that the amount of the net casualty or theft losses for the year exceeds percent of the taxpayer's adjusted_gross_income received by petitioner constituted gross_income for federal_income_tax purposes respondent therefore is sustained on this issue the second issue is whether petitioner failed to report interest_income of dollar_figure from state savings bank in the parties stipulated and petitioner acknowledged at trial that he received interest during from state savings bank in the amount of dollar_figure which he failed to report on his income_tax return petitioner testified that he failed to report the interest because he used the interest to pay the fee for an income_tax course that he attended in sponsored by h_r block sec_61 provides that gross_income includes interest petitioner presented no authority to support his position that he could offset his interest_income by the cost of a tax course the court rejects petitioner's contention consequently the court holds that the dollar_figure interest_income constituted gross_income under sec_61 respondent therefore is sustained on this issue sec_212 allows as an itemized_deduction for an individual's taxable_year any ordinary and necessary expenses paid in connection with the determination collection_or_refund_of_any_tax the court advised petitioner at trial that although the fee for his income_tax course may have been allowable as a deduction under sec_212 it must have been taken as an itemized_deduction from his adjusted_gross_income see 72_tc_1195 the third issue is whether a lump-sum payment of dollar_figure received by petitioner during from the employee retirement_plan maintained by the convention center is includable in gross_income in the year of distribution the parties stipulated and petitioner acknowledged at trial that he received in date a lump-sum_distribution from the employee retirement_plan with the convention center in the amount of dollar_figure which he failed to report on his income_tax return for in his petition petitioner alleged that since the dollar_figure distribution was paid to him in date the 60-day period in which a rollover of such a distribution is allowed which is discussed below continued into date therefore petitioner contends that taxation of the funds if any should have occurred in the tax_year rather than at trial petitioner acknowledged that the dollar_figure distribution was not rolled over into an individual_retirement_account ira or into any other qualified_plan within days either in or petitioner contended that he could not roll over the distribution for reasons which are not entirely clear to the court and to some extent inconsistent one reason advanced by petitioner was that he could only contribute dollar_figure to an ira and since his distribution exceeded that amount he was precluded from rolling over the distribution to an ira another reason advanced by petitioner is that because he was covered by a qualified_plan at k-mart this also precluded his entitlement to a rollover of the distribution from his former employer the convention center petitioner appears to further contend that by virtue of his being a participant in the k-mart plan such participation constituted a rollover of the convention center distribution without an actual transfer of the distribution to the k-mart plan sec_402 provides that the amount actually distributed to any distributee by any employees' trust described in sec_401 shall be taxable to him in the year in which so distributed under sec_72 relating to annuities however an exception to this general_rule is found in sec_402 which provides petitioner apparently is confused by the fact that sec_219 allows as a deduction for a contribution to an ira for any taxable_year an amount not to exceed the lesser_of dollar_figure or the amount of the compensation includable in the individual's gross_income for such taxable_year sec_219 provides that a qualifying rollover to an ira including but not limited to those described in sec_402 is not deductible as a qualified_retirement_contribution under sec_219 moreover a qualifying rollover to an ira is not included in the calculation of an excess_contribution to which an excise_tax applies under sec_4973 sec_4973 consequently a qualified rollover is not includable in gross_income as explained hereafter in the main text nor deductible against gross_income nor subjected to an excise_tax in the year of the rollover ie a wash transaction for tax purposes if any portion of the balance_to_the_credit of an employee in a qualified_trust is paid to him and the employee transfers any portion of the property he receives in such distribution to an eligible_retirement_plan ie rollover then such distribution to the extent so transferred shall not be includible in gross_income for the taxable_year in which paid further sec_402 provides that such a rollover exclusion shall not apply to any transfer of a distribution made after the 60th day following the day on which the employee received the property distributed in other words if a taxpayer receives a distribution from a retirement_plan and fails to make a rollover of such distribution to an eligible_retirement_plan within days of taxpayer's receipt of such distribution it shall be taxable to him under sec_72 in the year of distribution there is no provision in the law deferring the inclusion of the distribution into gross_income until the succeeding year simply because the 60-day rollover period extends into the succeeding year the term eligible_retirement_plan is defined in sec_402 as i an individual_retirement_account ii an individual_retirement_annuity iii a qualified_trust and iv an annuity plan described in sec_403 emphasis added a qualified_trust is defined in sec_402 to mean an employees' trust described in sec_401 which is exempt from tax under sec_501 petitioner failed to make a sec_402 rollover of the dollar_figure distribution either to an ira or any other type of eligible_retirement_plan furthermore merely being a participant in another qualified_retirement_plan does not in and of itself constitute a rollover into such plan of a distribution from a separate qualified_retirement_plan consequently the court holds that the dollar_figure distribution from the retirement_plan at the convention center was not transferred to an eligible_retirement_plan as required by sec_402 in order for such distribution to be excluded from petitioner's gross_income finally sec_72 contains the general_rule for annuities and sec_72 contains the rule for payments that are not received as an annuity ie petitioner's dollar_figure distribution under sec_72 amounts received from qualified_plans under sec_401 are included in gross_income only to the extent that the amounts received exceed the distributee's investment_in_the_contract sec_72 defines generally investment_in_the_contract as being the consideration paid for the contract less amounts received under the contract before the distribution that are excludable from gross_income thus any nondeductible_contributions a taxpayer has made to a retirement_plan are excluded from gross_income when such distributions are made petitioner presented no evidence to establish that he made any nondeductible_contributions to the retirement_plan maintained by the convention center therefore the entire amount of the distribution petitioner received is includable in gross_income for purposes of sec_72 and e in summary petitioner failed to present evidence that his exclusion_from_gross_income of the dollar_figure distribution from his retirement_plan maintained by the convention center was correct and that respondent's determinations regarding such distribution were incorrect respondent therefore is sustained on this issue the final issue is whether petitioner is liable for the percent additional tax on early distributions from qualified_retirement_plans under sec_72 sec_72 provides that if any taxpayer receives any amount from a qualified_retirement_plan the taxpayer's tax under this chapter for the taxable_year in which such amount is received shall be increased by an amount equal to percent of the portion of such amount which is includible in gross_income sec_72 provides several exceptions to the 10-percent additional tax including but not limited to distributions which are i made on or after the date on which the employee attains age ii made to a beneficiary or to the estate of the employee on or after the death of the employee v made to an employee after separation_from_service after attainment of age petitioner was born on date therefore at the time of his separation_from_service from the convention center and at the time of the dollar_figure distribution petitioner wa sec_37 years of age petitioner presented no evidence to show that any of the other exceptions under t applied to exclude the distribution from the 10-percent additional tax provided for in t the court holds that petitioner is liable for the percent additional tax on early distributions from qualified_retirement_plans under sec_72 respondent therefore is sustained on this issue decision will be entered for respondent
